Citation Nr: 1608681	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001, from November 2002 to September 2003, and from September 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified in February 2010 before a Decision Review Officer (DRO) and the hearing transcript is associated with the record.

In May 2011, the Board remanded the case for a hearing before a member of the Board at the RO.

In August 2011, the Veteran and his spouse testified at a hearing before an undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the record.  In November 2011, the Board denied entitlement to service connection for PTSD.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after he was provided a new travel board hearing.  Therefore, in a June 2014 decision, the Board vacated the November 2011 decision as it pertained to entitlement to service connection for PTSD.  It is noted that the remainder of the November 2011 Board decision remained undisturbed as it pertained to other matters.

In August 2014, the Board remanded the issue of entitlement to service connection for PTSD for a new hearing before a member of the Board at the RO.

In April 2015, the Veteran and his spouse testified at a hearing before an undersigned Veterans Law Judge (VLJ) at the RO.  A hearing transcript is associated with the record.  At this hearing, the Veteran waived his right to a third hearing with a VLJ who would be assigned to a panel to decide his appeal in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011).  See Transcript at 2.  It is noted that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  Unless waived, as here, a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson, supra. (2011).

In October 2015, the Board again remanded the claim to the RO for consideration of additional evidence and issuance of a Supplemental Statement of the Case (SSOC).

Following completion the RO's readjudication of the claim and issuance of an SSOC, the case has been returned to the Board for consideration.  See SSOC (December 4, 2015); Notification Letter (January 27, 2016).


FINDING OF FACT

A confirmed diagnosis for PTSD in accordance with 38 C.F.R. § 4.125(a) is not shown during the pendency of this appeal.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify in May 2008 letter, prior to the rating decision on appeal.  This notice was later supplemented by a July 2015 letter.  See 5103/DTA Letter (July 16, 2015).  It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA also met its duty to assist the Veteran in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Those examinations were adequate because they were based on a review of the relevant medical records and examination of the Veteran, including the conducting of relevant psychological testing, and provided sufficient information to decide the appeal, including a thoroughly explained diagnosis and discussion of why the Veteran did not meet the diagnostic criteria for PTSD.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).

VA provided the Veteran with hearings on appeal.  The record shows that the VLJ conducting the hearing on appeal in April 2015 complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The April 2015 VLJ identified the issue on appeal and explained the reason the claim had been previously denied (i.e the absence of a diagnosis for PTSD in accordance with DSM-IV).  The VLJ inquired about whether there existed outstanding medical evidence in support of the claim.

Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Most recently, the RO readjudicated the claim de novo and issued an SSOC.  See SSOC (December 4, 2015).

Neither the Veteran nor his representative has specifically identified any outstanding evidence containing a diagnosis for PTSD in accordance with the applicable law that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for PTSD.  He is currently service connected for an adjustment disorder with depression and anxiety.

The Veteran testified in February 2010 before a DRO that he had symptoms of PTSD due to active duty.  He described his in-service stressors (trauma) and his post-service symptoms (i.e. not sleeping soundly and feeling a little depressed).

In August 2011 and April 2015, the Veteran testified at hearings before VLJs Scharnberger and Wight, respectively, that he had PTSD due to in-service trauma.  In August 2011, the Veteran testified that since his active duty exposures in Kuwait, Bosnia, and Iraq he has had symptoms that included hypervigilance and paranoia.  In April 2015, the Veteran described his service in Southwest Asia including work in watch towers and exposure to regular enemy fire.  He noted that he feared for his life and those under his supervision.  The Veteran's spouse testified concerning his post service problems.  The VLJ asked questions concerning whether the Veteran had been diagnosed with PTSD by any healthcare providers.  The Veteran did not report any recent diagnoses for PTSD but rather indicated that he was treated for symptoms of anxiety and depression.  The Veteran denied any visits with either a psychiatrist or doctor in last couple years, but noted that his medication was regularly monitored by nurse.  See April 2015 Hearing Transcript at 8-9.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board notes that the theory of continuity of symptomatology does not apply to this case as PTSD not "noted" during service and is not a chronic condition explicitly recognized under C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although psychosis is a recognized chronic condition, this disorder is not noted during service or otherwise shown in the record.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).
Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Facts and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for PTSD.  PTSD was not incurred in or aggravated by service.  Although the record reflects a verified stressor, the Veteran has not had a diagnosis for PTSD in accordance with 38 C.F.R. § 4.125 at any time during this appeal.
The VA examinations of records along with the VA treatment records dated since April 2008 reflect that the Veteran does not meet the criteria for a diagnosis of PTSD although he has signs and symptoms of PTSD.  These records show that the Veteran has been followed for an adjustment disorder with signs and symptoms of PTSD during this appeal.

Report of VA examination dated in April 2008 reflects an Axis I diagnosis for adjustment disorder.  This examination was conducted by a licensed clinical psychologist.  Report of VA examination dated in March 2010 reflects an Axis I diagnosis for subthreshold PTSD and adjustment disorder with anxious mood.  It was noted that the Veteran did not meet four of the six criterion for a DSM-IV diagnosis of PTSD.  This examination was conducted by a VA staff physician.  The VA examination dated in December 2011 reflects a diagnosis for adjustment disorder with anxiety.  This examination was conducted by a licensed doctorate level psychologist.  Report of VA examination dated in July 2015 reflects a diagnosis for persistent adjustment disorder with mixed anxiety and depression under the DSM-V criteria.  This examination was conducted by a licensed clinical psychologist.

While there are many assessment/diagnoses for PTSD in the VA treatment records, they have diminished probative value.  Several VA outpatient treatment records reflect notations of PTSD, including one dated in February 2008, at which time the Veteran was first treated for psychiatric problems, and on occasions of treatment between 2008 and 2015.  Also, a recent mental health clinic note dated May 5, 2015 reflects as assessment for adjustment disorder, PTSD, chronic, and sleep apnea.  The PTSD assessments or diagnoses of PTSD in the VA treatment records show that they were rendered by the Veteran's treating VA certified physician's assistant (PA-C) or an advanced practice registered nurse (APRN).  The diagnoses/assessments for PTSD in the VA treatment records were not rendered by a psychologist or psychiatrist, and there is no indication that the treating VA PA-C or APRN have any specialized training in diagnosing mental illness; moreover, no specific diagnostic instruments were noted by either the PA-C or APRN as having been administered to ascertain whether the Veteran met each of the criterion required for a PTSD assessment/diagnosis under the DSM.  Also, despite these assessments/diagnoses, the overwhelming majority of mental health outpatient treatment records reflect a diagnosis of adjustment disorder with no diagnosis of PTSD.  Furthermore, the PTSD screens in the treatment records are consistently negative.

Here, the Board finds that the opinions of three VA psychologists who examined the Veteran in April 2008, May 2008, and March 2010 are more probative and persuasive in ascertaining whether there is a confirmed diagnosis for PTSD during this appeal.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and the extent to which prior clinical records or other evidence was reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this regard, each psychologist specifically opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, finding that the Veteran did not meet at least two of the essential criteria for a PTSD diagnosis.  Also, each specifically found that the Veteran did not meet criterion C for a diagnosis of PTSD, which involves persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  See DSM-IV, pp. 209-210.  

Furthermore, each VA psychologist diagnosed the Veteran as having an adjustment disorder, with depressed and anxious mood, anxiety, or anxious mood.  Subsequent VA examinations dated in December 2011, and July 2015 also show no diagnosis for PTSD, but rather reflect diagnoses consistent with all other diagnoses found by the trained clinical psychologists-adjustment disorder.  The April 2008 and March 2010 VA examining psychologists indicated the use of a PTSD interview and Clinician Administered PTSD Scale (CAPS) in formulating their opinions, and the May 2008 examining psychologist administered the PTSD Checklist Military Version in assessing the Veteran's psychiatric disability.  Thus, unlike the PA-C and APRN, the conclusion that the Veteran does not have PTSD was predicated not only on specialized expertise in the field of mental health, but also use of diagnostic tools-which the Board believes makes the conclusions more probative.
Again, the Board finds that the VA psychologists' opinions are more probative and persuasive than the Veteran's PA-C or APRN on the question of whether there is a confirmed diagnosis of PTSD in accordance with the applicable law as each psychologist is a mental health specialist possessing expertise in diagnosing PTSD unlike the PA-C and APRN.  Also, each VA psychologist provided a more thorough, in-depth examination report than any record of treatment containing a diagnosis of PTSD, with each VA psychologist's report dated in April 2008, May 2008, and March 2010 discussing the individual DSM-IV criteria that the Veteran met or failed to meet for a diagnosis of PTSD.  Each of these VA psychologists' examination reports were based on a thorough examination and interview with the Veteran, and review of relevant records; in the case of the April 2008 and March 2010 VA examining psychologists' reports, a review of the entire claims file was noted.  Moreover, each of these VA psychologists used psychological diagnostic testing in determining that the Veteran did not meet the criteria for a PTSD diagnosis.  The scope of the examination, review of the record, as well as the relative merits of the examiners' qualifications and analytical findings support the Board's finding that the VA psychologists' opinions warrant more probative weight in the seminal matter here concerning the presence of a confirmed diagnosis of PTSD.

By contrast, the VA treatment records including the diagnoses by the PA-C and APRN appear directed at treatment of symptoms and medication management and are bereft of any discussion of an underlying evaluation or how the Veteran met the requisite criterion for establishing a diagnosis for PTSD.  Therefore, these diagnoses have diminished probative value vis-à-vis the VA psychologists' opinions in this matter.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  See Sklar v. Brown, 5 Vet. App. 140 (1993).  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board acknowledges that the Veteran believes that he has PTSD and the record certainly shows some signs and symptoms of PTSD.  However, he is not competent to render a medical diagnosis for PTSD in accordance with 38 C.F.R. § 4.125(a).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  While the Veteran is competent to report his symptoms, see Layno, supra, he lacks the requisite medical expertise to determine whether the symptoms meet the criterion for one psychiatric disorder versus another.

In this case, the weight of the evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had a confirmed diagnosis for PTSD in accordance with 38 C.F.R. § 4.125(a).  Therefore, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, the Board finds that the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board is aware that in Clemons v Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim for PTSD should not be limited to a claim only for that disability but must also be considered as a claim for any psychiatric disorder.  In this case, service connection has been granted for an adjustment disorder and the issue of an increased rating is not before the Board at this time.  It is noted that the Veteran's service connected for an adjustment disorder with depressed and anxious mood is rated as 30 percent disabling under Diagnostic Code 9440 and that the rule against pyramiding prohibits compensating a Veteran twice for the same symptoms, regardless of diagnosis.  As such, to the extent that the Veteran seeks additional compensation for PTSD when he is already compensated for his psychiatric symptomatology, and would not be entitled to additional compensation for these same underlying symptoms if he were awarded service connection for PTSD.  See 38 C.F.R. §§ 4.14, 4.25; but see Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).


ORDER

Service connection for PTSD is denied.



        ____________________________           _____________________________
      DAVID L. WIGHT			ROBERT C. SCHARNBERGER
                     Veterans Law Judge				Veterans Law Judge
          Board of Veterans' Appeals	       	     Board of Veterans' Appeals



__________________________________
MICHAEL LANE
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


